Case 2:20-cv-01403-SRC-CLW Document 12 Filed 04/21/20 Page 1 of 1 PageID: 45
                                                                       CLOSED

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                      CASE NO.: 2:20-cv-01403

 CARRIE MULLER,
 individually and on behalf of all others         CLASS ACTION
 similarly situated,
                                                  JURY TRIAL DEMANDED
 Plaintiff,

 v.

 PUBLIC SERVICE ENTERPRISE GROUP
 INCORPORATED,

 Defendant.

 _____________________/

                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Plaintiff, Carrie Muller, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), does

hereby dismiss this this action as follows:

1.      All claims of the Plaintiff, Carrie Muller, individually, are hereby dismissed without

prejudice.

2.      All claims of any unnamed member of the alleged class are hereby dismissed without

prejudice.

Date: April 20, 2020

Respectfully Submitted,


DAPEER LAW, P.A.
/s/ Rachel Edelsberg
Rachel Edelsberg, Esq.
Jersey Bar No. 039272011
3331 Sunset Avenue
Ocean, New Jersey 07712
Telephone: 305-610-5223
rachel@dapeer.com

Counsel for Plaintiff and the Class
                                                        So Ordered this 21st day of April, 2020.
                                                         s/ Stanley R. Chesler, U.S.D.J.
